Exhibit 10.1

 

INCREMENTAL FACILITY AMENDMENT AND AMENDMENT No. 1,  dated as of August 8, 2007
(this “Amendment”), to the AMENDED AND RESTATED CREDIT AGREEMENT dated as of
December 21, 2006 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MAC-GRAY CORPORATION (the “Parent
Borrower”), MAC-GRAY SERVICES, INC. (“Services”), INTIRION CORPORATION (together
with Services and the Parent Borrower, the “Borrowers”), the lenders (the
“Lenders”) from time to time party thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, KEYBANK NATIONAL ASSOCIATION, as Syndication Agent, and
HSBC BANK USA, N.A., WACHOVIA BANK NATIONAL ASSOCIATION and BANK NORTH, N.A., as
Co-Documentation Agents.

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to the Borrowers on the terms and subject to the conditions set forth
therein;

 

WHEREAS, pursuant to Schedule 2.20 of the Credit Agreement, the Borrowers have
requested, and the Lenders (such term, and each other capitalized term used but
not defined herein have the meaning assigned to them in the Credit Agreement, as
amended hereby) have agreed to provide, an aggregate of $20,000,000 in
additional Revolving Commitment, subject to the terms and conditions set forth
herein; and

 

WHEREAS, the Borrowers have requested that the Lenders amend certain provisions
of the Credit Agreement as set forth in this Amendment and the Lenders whose
signatures appear below are willing to amend such provisions of the Credit
Agreement on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 


SECTION 1. COMMITMENT INCREASE  SUBJECT TO TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES THAT FROM AND AFTER THE INCREMENTAL AMENDMENT
EFFECTIVE DATE, ITS REVOLVING COMMITMENT SHALL BE INCREASED TO THE COMMITMENT
INCREASE AMOUNT SET FORTH AND OPPOSITE SUCH INCREASING LENDER’S NAME IN SCHEDULE
2.01. AS OF THE INCREMENTAL AMENDMENT EFFECTIVE DATE, THE AGGREGATE AMOUNT OF
THE LENDERS’ REVOLVING COMMITMENTS IS $85,000,000.


 


SECTION 2. AMENDMENTS TO SECTION 1.01. (A)  THE DEFINITION OF THE TERM
“CONSOLIDATED EBITDA” IN SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED
BY (I) DELETING THE TEXT “AND” AT THE END OF CLAUSE (A)(IV) AND SUBSTITUTING THE
TEXT “,” THEREFOR AND (II) BY INSERTING THE TEXT “AND (VI) NON-CASH EXPENSES
RESULTING FROM THE GRANT OF STOCK OPTIONS OR OTHER EQUITY-RELATED COMPENSATION
TO ANY DIRECTOR, OFFICER, EMPLOYEE OR

 

--------------------------------------------------------------------------------


 


CONSULTANT OF THE PARENT BORROWER OR ANY SUBSIDIARY PURSUANT TO A WRITTEN PLAN
OR AGREEMENT APPROVED BY THE BOARD OF DIRECTORS OF THE PARENT BORROWER”
IMMEDIATELY FOLLOWING THE COMMA APPEARING AT THE END OF CLAUSE (V).


 

(B)  THE DEFINITION OF THE TERM “REVOLVING COMMITMENT” IN SECTION 1.01 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE LAST SENTENCE THEREOF AND
REPLACING IT WITH THE TEXT “AS OF THE INCREMENTAL AMENDMENT EFFECTIVE DATE, THE
AGGREGATE AMOUNT OF THE LENDERS’ REVOLVING COMMITMENT IS $85,000,000.”

 

(C)  THE FOLLOWING TERM SHALL BE ADDED TO SECTION 1.01 IN APPROPRIATE ALPHA
ORDER:

 

“INCREMENTAL AMENDMENT EFFECTIVE DATE” MEANS [DATE], 2007.

 


SECTION 3. AMENDMENT OF SECTION 6.04. SECTION 6.04(B) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE TEXT “$40,000,000” AND “$80,000,000” THEREIN AND
SUBSTITUTING THEREFOR THE TEXT “$60,000,000” AND “$120,000,000”, RESPECTIVELY.


 


SECTION 4. REPRESENTATIONS AND WARRANTIES. EACH OF THE LOAN PARTIES REPRESENTS
AND WARRANTS TO THE ADMINISTRATIVE AGENT AND TO EACH OF THE LENDERS THAT:


 

(a)  This Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against such
Loan Party in accordance with its terms.

 

(b)  After giving effect to this Amendment, the representations and warranties
of the Parent Borrower and the Subsidiaries in the Loan Documents (i) to the
extent any such representation or warranty is modified or qualified based on the
terms “materially” or “material” or by reference to the term “Material Adverse
Effect”, are true and correct in all respects and (ii) to the extent such
representation or warranty is not so modified or qualified, are true and correct
in all material respects, in each case, on and as of the date hereof with the
same effect as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date.

 

(c)  Immediately after giving effect to this Amendment, no Default has occurred
and is continuing.

 


SECTION 5. AMENDMENT FEE. IN CONSIDERATION OF THE AGREEMENTS OF THE LENDERS
CONTAINED HEREIN, THE BORROWERS AGREE TO PAY TO EACH LENDER THAT DELIVERS AN
EXECUTED COUNTERPART OF THIS AMENDMENT BY 5:00 P.M., NEW YORK CITY TIME, ON
AUGUST 8, 2007, AN AMENDMENT FEE (THE “AMENDMENT FEE”) IN AN AMOUNT EQUAL TO
0.10% OF THE AMOUNT OF SUCH LENDERS COMMITMENT INCREASE AMOUNT (AS DEFINED
BELOW), PROVIDED THAT SUCH AMENDMENT FEE SHALL NOT BE PAYABLE UNLESS AND UNTIL
THIS AMENDMENT BECOMES EFFECTIVE AS PROVIDED IN SECTION 6 BELOW AND UPON SUCH
EFFECTIVENESS SUCH AMENDMENT FEE SHALL BE PAYABLE IMMEDIATELY.

 

2

--------------------------------------------------------------------------------


 


SECTION 6. CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE
AS OF AUGUST 8, 2007 (THE “INCREMENTAL AMENDMENT EFFECTIVE DATE”), WHEN (A) THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT THAT,
WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF THE PARENT BORROWER; THE
SUBSIDIARIES, AND EACH LENDER, (B) THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN SECTION 4 HEREOF ARE TRUE AND CORRECT AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE TO SUCH EFFECT EXECUTED BY THE CFO OF PARENT BORROWER AND
(C) ALL FEES AND EXPENSES SUBMITTED TO THE PARENT BORROWER AND THE SUBSIDIARIES
AND REQUIRED TO BE PAID OR REIMBURSED BY THE PARENT BORROWER AND THE
SUBSIDIARIES UNDER OR IN CONNECTION WITH THIS AMENDMENT OR THE CREDIT AGREEMENT
(INCLUDING (I) THE AMENDMENT FEE SPECIFIED IN SECTION 5 ABOVE, (II) ALL
REASONABLE INVOICED FEES, CHARGES AND DISBURSEMENTS OF CRAVATH, SWAINE &
MOORE LLP, COUNSEL TO THE ADMINISTRATIVE AGENT, AND (III) ALL OTHER REASONABLE
FEES AND EXPENSES OF THE ADMINISTRATIVE AGENT DUE AND OWING AS OF THE DATE FIRST
ABOVE WRITTEN) HAVE BEEN PAID OR REIMBURSED BY THE PARENT BORROWER.

 

SECTION 7. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Borrowers under the Credit Agreement or any other
Loan Document and (b) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrowers to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. After the date
hereof, any reference in the Loan Documents to the Credit Agreement shall mean
the Credit Agreement as modified hereby.


 


SECTION 8. APPLICABLE LAW; WAIVER OF JURY TRIAL. (A) THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.


 

(B)  EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.09(b), (c) and
(d), SECTION 9.10 OF THE CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN
FULL HEREIN.

 


SECTION 9. COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AGREEMENT. DELIVERY OF AN EXECUTED
SIGNATURE PAGE TO THIS AMENDMENT BY FACSIMILE TRANSMISSION OR EMAIL TRANSMISSION
IN PDF FORMAT SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART OF
THIS AMENDMENT.


 


SECTION 10. HEADINGS. THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AMENDMENT AND ARE NOT TO AFFECT THE
CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS
AMENDMENT.

 

3

--------------------------------------------------------------------------------


 


[SIGNATURE PAGES FOLLOW]


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

 

MAC-GRAY CORPORATION,

 

by

 

 

/s/ Michael J. Shea

 

 

 

  Name:

Michael J. Shea

 

 

  Title:

Executive Vice President &
Chief Financial Officer

 

 

 

MAC-GRAY SERVICES, INC.,

 

by

 

 

/s/ Michael J. Shea

 

 

 

  Name:

Michael J. Shea

 

 

  Title:

Executive Vice President &
Chief Financial Officer

 

 

 

INTIRION CORPORATION,

 

by

 

 

/s/ Michael J. Shea

 

 

 

  Name:

Michael J. Shea

 

 

  Title:

Executive Vice President &
Chief Financial Officer

 

 

 

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,

 

by

 

 

/s/ Peter M. Killea

 

 

 

  Name:

Peter M. Killea

 

 

  Title:

Vice President

 

4

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,
individually and as Syndication Agent,

 

by

 

 

/s/ Mitchell B. Feldman

 

 

 

  Name:

Mitchell B. Feldman

 

 

  Title:

Senior Vice President

 

 

 

HSBC BANK USA, N.A., individually and
as Co-Documentation Agent,

 

by

 

 

/s/ Kenneth V. McGraime

 

 

 

  Name:

Kenneth V. McGraime

 

 

  Title:

Senior Vice President,
Commercial Executive

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, individually and as
Co-Documentation Agent,

 

by

 

 

/s/ Dean Gorton

 

 

 

  Name:

Dean Gorton

 

 

  Title:

Vice President

 

 

 

TDBANKNORTH, N.A., individually and
as Co-Documentation Agent,

 

by

 

 

/s/ Jeffrey R. Westling

 

 

 

  Name:

Jeffrey R. Westling

 

 

  Title:

Senior Vice President

 

5

--------------------------------------------------------------------------------


 

 

LASALLE BANK, N.A.,

 

by

 

 

/s/ Nancy W. Lanzoni

 

 

 

  Name:

Nancy W. Lanzoni

 

 

  Title:

First Vice President

 

 

 

EASTERN BANK,

 

by

 

 

/s/ Joseph V. Leary

 

 

 

  Name:

Joseph V. Leary

 

 

  Title:

Senior Vice President

 

 

 

SOVEREIGN BANK,

 

by

 

 

/s/ Penny Garver

 

 

 

  Name:

Penny Garver

 

 

  Title:

Senior Vice President

 

6

--------------------------------------------------------------------------------